


Exhibit 10.15

 

NINTH AMENDMENT

 

This NINTH AMENDMENT, dated as of February 26, 2010 (this “Agreement”), to the
Debtor-in-Possession Credit Agreement, dated as of October 27, 2009 (as amended
prior to the date hereof, the “Credit Agreement”), by and among FAIRPOINT
COMMUNICATIONS, INC., a Delaware corporation and a debtor and
debtor-in-possession under Chapter 11 of the Bankruptcy Code (as hereinafter
defined) (“FairPoint”), FAIRPOINT LOGISTICS, INC., a South Dakota corporation
and a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code
(“Logistics”; Logistics, together with FairPoint, each a “Borrower” and,
collectively, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, together with any successor administrative agent, the “Administrative
Agent”).  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Required Lenders amend a provision of the Credit Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 


SECTION 1.       AMENDMENTS.  SUBJECT TO ALL OF THE TERMS AND CONDITIONS SET
FORTH HEREIN,


 


1.1   SECTION 6.01(B) OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

“(B)         QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE AND IN ANY
EVENT WITHIN 40 DAYS AFTER THE CLOSE OF EVERY QUARTERLY ACCOUNTING PERIOD IN
EACH FISCAL YEAR OF FAIRPOINT (PROVIDED THAT SUCH 40 DAY PERIOD SHALL BE
EXTENDED TO 45 DAYS IF FAIRPOINT IS NOT SUBJECT TO THE SEC’S LARGE ACCELERATED
FILER FILING REQUIREMENTS AND SUCH 40 OR 45 DAY PERIOD, AS APPLICABLE, SHALL BE
EXTENDED AN ADDITIONAL 5 DAYS IF FAIRPOINT HAS FILED A FORM 12B-25 WITH THE SEC
EXTENDING THE DATE OF THE FILING OF THE QUARTERLY REPORT ON FORM 10-Q DUE ON
SUCH 40TH OR 45TH DAY, AS APPLICABLE; PROVIDED, FURTHER, THAT WITH RESPECT TO
THE QUARTERLY ACCOUNTING PERIOD ENDED DECEMBER 31, 2009, SUCH PERIOD SHALL BE
EXTENDED TO MARCH 30, 2010), (I) THE CONSOLIDATED BALANCE SHEET OF FAIRPOINT AND
ITS SUBSIDIARIES, AS AT THE END OF SUCH QUARTERLY PERIOD, AND THE RELATED
CONSOLIDATED STATEMENTS OF OPERATIONS AND OF CASH FLOWS FOR SUCH QUARTERLY
PERIOD AND FOR THE ELAPSED PORTION OF THE FISCAL YEAR ENDED WITH THE LAST DAY OF
SUCH QUARTERLY PERIOD AND (II) CONSOLIDATED BALANCE SHEETS OF EACH INTERMEDIARY
HOLDING COMPANY AND ITS SUBSIDIARIES, AS AT THE END OF SUCH QUARTERLY PERIOD,
AND THE RELATED CONSOLIDATED STATEMENTS OF OPERATIONS AND OF CASH FLOWS FOR SUCH
QUARTERLY PERIOD AND FOR THE ELAPSED PORTION OF THE FISCAL YEAR ENDED WITH THE
LAST DAY OF SUCH QUARTERLY PERIOD, AND THE CASE OF EACH OF CLAUSES (I) AND (II),
SETTING FORTH COMPARATIVE CONSOLIDATED FIGURES FOR THE RELATED PERIODS IN THE
PRIOR FISCAL YEAR, ALL OF WHICH SHALL BE IN REASONABLE DETAIL AND CERTIFIED BY
THE CHIEF FINANCIAL OFFICER OR CONTROLLER OF

 

--------------------------------------------------------------------------------


 

FAIRPOINT, SUBJECT TO CHANGES RESULTING FROM AUDIT AND NORMAL YEAR-END AUDIT
ADJUSTMENTS.”

 


1.2   SECTION 6.01(C) OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

“(C)         MONTHLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE AND IN ANY
EVENT WITHIN 30 DAYS AFTER THE CLOSE OF EACH FISCAL MONTH (PROVIDED THAT (I)
SUCH 30 DAY PERIOD SHALL BE EXTENDED TO 45 DAYS IN THE CASE OF THE FISCAL MONTH
ENDING ON THE LAST DAY OF A FISCAL YEAR OF FAIRPOINT (OTHER THAN WITH RESPECT TO
THE FISCAL MONTH ENDED DECEMBER 31, 2009, WHICH 45 DAY PERIOD SHALL BE EXTENDED
TO MARCH 30, 2010), (II) WITH RESPECT TO THE FISCAL MONTH ENDED JANUARY 31,
2010, SUCH 30 DAY PERIOD SHALL BE EXTENDED TO MARCH 30, 2010 AND (III) WITH
RESPECT TO THE FISCAL MONTH ENDED FEBRUARY 28, 2010, SUCH 30 DAY PERIOD SHALL BE
EXTENDED TO APRIL 15, 2010), COMMENCING WITH THE FIRST FISCAL MONTH ENDING AFTER
THE CLOSING DATE, THE CONSOLIDATED BALANCE SHEET OF FAIRPOINT AND ITS
SUBSIDIARIES, AS AT THE END OF SUCH MONTHLY PERIOD AND THE RELATED CONSOLIDATED
STATEMENTS OF OPERATIONS AND OF CASH FLOWS FOR SUCH MONTHLY PERIOD AND FOR THE
ELAPSED PORTION OF THE FISCAL YEAR ENDED WITH THE LAST DAY OF SUCH MONTHLY
PERIOD, IN EACH CASE SETTING FORTH COMPARATIVE CONSOLIDATED FIGURES FOR THE
RELATED PERIODS IN THE PRIOR FISCAL YEAR, ALL OF WHICH SHALL BE IN REASONABLE
DETAIL AND CERTIFIED BY THE CHIEF FINANCIAL OFFICER OR CONTROLLER OF FAIRPOINT,
SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS.”

 


SECTION 2.       CONDITIONS PRECEDENT.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON
THE DATE (THE “EFFECTIVE DATE”) UPON RECEIPT BY THE ADMINISTRATIVE AGENT OF
EXECUTED COUNTERPARTS OF THIS AGREEMENT DULY EXECUTED BY THE CREDIT PARTIES, THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS.


 


SECTION 3.       REPRESENTATIONS AND WARRANTIES.  AFTER GIVING EFFECT TO THIS
AGREEMENT, THE CREDIT PARTIES, JOINTLY AND SEVERALLY, REAFFIRM AND RESTATE THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THE CREDIT AGREEMENT AND IN THE
OTHER CREDIT DOCUMENTS (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER
DATE) AND ALL SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT ON
THE DATE HEREOF WITH THE SAME FORCE AND EFFECT AS IF MADE ON SUCH DATE,
PROVIDED, HOWEVER, THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE FIRST
SENTENCE OF SECTION 5.08 AND CLAUSE (III) OF THE LAST SENTENCE OF SECTION
5.09(A) OF THE CREDIT AGREEMENT REAFFIRMED AND RESTATED BY THE CREDIT PARTIES
HEREIN ARE QUALIFIED TO GIVE EFFECT TO FAIRPOINT’S DISCLOSURE SET FORTH IN ITS
FORM 8-K FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON FEBRUARY 23,
2010.  EACH OF THE CREDIT PARTIES REPRESENTS AND WARRANTS (WHICH REPRESENTATIONS
AND WARRANTIES SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF) TO THE
ADMINISTRATIVE AGENT AND THE LENDERS THAT:


 


(A)           IT HAS THE COMPANY POWER AND AUTHORITY TO EXECUTE, DELIVER AND
CARRY OUT THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND HAS TAKEN OR CAUSED TO BE TAKEN ALL NECESSARY ACTION TO
AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY;

 

2

--------------------------------------------------------------------------------


 


(B)          NO CONSENT OF ANY PERSON (INCLUDING, WITHOUT LIMITATION, ANY OF ITS
EQUITY HOLDERS OR CREDITORS), AND NO ACTION OF, OR FILING WITH, ANY GOVERNMENTAL
OR PUBLIC BODY OR AUTHORITY IS REQUIRED TO AUTHORIZE, OR IS OTHERWISE REQUIRED
IN CONNECTION WITH, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT;


 


(C)          THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED ON ITS BEHALF
BY A DULY AUTHORIZED OFFICER, AND CONSTITUTES ITS LEGAL, VALID AND BINDING
OBLIGATION ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO BANKRUPTCY,
REORGANIZATION, INSOLVENCY, MORATORIUM AND OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND THE EXERCISE OF JUDICIAL
DISCRETION IN ACCORDANCE WITH GENERAL PRINCIPLES OF EQUITY;


 


(D)          NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING; AND


 


(E)          THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT WILL NOT
VIOLATE ANY LAW, STATUTE OR REGULATION, OR ANY ORDER OR DECREE OF ANY COURT OR
GOVERNMENTAL INSTRUMENTALITY, OR CONFLICT WITH, OR RESULT IN THE BREACH OF, OR
CONSTITUTE A DEFAULT UNDER, ANY CONTRACTUAL OBLIGATION OF ANY CREDIT PARTY OR
ANY OF ITS SUBSIDIARIES.


 


SECTION 4.       AFFIRMATION OF GUARANTORS.  EACH GUARANTOR HEREBY APPROVES AND
CONSENTS TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND AGREES AND AFFIRMS THAT ITS GUARANTEE OF THE OBLIGATIONS CONTINUES TO BE IN
FULL FORCE AND EFFECT AND IS HEREBY RATIFIED AND CONFIRMED IN ALL RESPECTS AND
SHALL APPLY TO (I) THE CREDIT AGREEMENT AND (II) ALL OF THE OTHER CREDIT
DOCUMENTS, AS SUCH ARE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED
FROM TIME TO TIME IN ACCORDANCE WITH THEIR TERMS.


 


SECTION 5.       RATIFICATION.


 

(a)           Except as herein agreed, the Credit Agreement and the other Credit
Documents remain in full force and effect and are hereby ratified and affirmed
by the Credit Parties.  Each of the Credit Parties hereby (i) confirms and
agrees that the Borrowers are truly and justly indebted to the Administrative
Agent and the Lenders in the aggregate amount of the Obligations without
defense, counterclaim or offset of any kind whatsoever, and (ii) reaffirms and
admits the validity and enforceability of the Credit Agreement and the other
Credit Documents.

 

(b)                   This Agreement shall be limited precisely as written and,
except as expressly provided herein, shall not be deemed (i) to be a consent
granted pursuant to, or a waiver, modification or forbearance of, any term or
condition of the Credit Agreement or any of the instruments or agreements
referred to therein or a waiver of any Default or Event of Default under the
Credit Agreement, whether or not known to the Administrative Agent or any of the
Lenders, or (ii) to prejudice any right or remedy which the Administrative Agent
or any of the Lenders may now have or have in the future against any Person
under or in connection with the Credit Agreement, any of the instruments or
agreements referred to therein or any of the transactions contemplated thereby.

 

3

--------------------------------------------------------------------------------


 


SECTION 6.       WAIVERS; AMENDMENTS.  NEITHER THIS AGREEMENT, NOR ANY PROVISION
HEREOF, MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE ADMINISTRATIVE AGENT AND THE REQUIRED
LENDERS.


 


SECTION 7.       REFERENCES.  ALL REFERENCES TO THE “CREDIT AGREEMENT”,
“THEREUNDER”, “THEREOF” OR WORDS OF LIKE IMPORT IN THE CREDIT AGREEMENT OR ANY
OTHER CREDIT DOCUMENT AND THE OTHER DOCUMENTS AND INSTRUMENTS DELIVERED PURSUANT
TO OR IN CONNECTION THEREWITH SHALL MEAN AND BE A REFERENCE TO THE CREDIT
AGREEMENT AS MODIFIED HEREBY AND AS EACH MAY IN THE FUTURE BE AMENDED, RESTATED,
SUPPLEMENTED OR MODIFIED FROM TIME TO TIME.


 


SECTION 8.       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY THE PARTIES
HERETO INDIVIDUALLY OR IN COMBINATION, IN ONE OR MORE COUNTERPARTS, EACH OF
WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE BY
TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART.


 


SECTION 9.       SUCCESSORS AND ASSIGNS.  THE PROVISIONS OF THIS AGREEMENT SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 10.     SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE HELD
INVALID OR UNENFORCEABLE IN WHOLE OR IN PART IN ANY JURISDICTION, SUCH PROVISION
SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY
OR ENFORCEABILITY WITHOUT IN ANY MANNER AFFECTING THE VALIDITY OR ENFORCEABILITY
OF SUCH PROVISION IN ANY OTHER JURISDICTION OR THE REMAINING PROVISIONS OF THIS
AGREEMENT IN ANY JURISDICTION.


 


SECTION 11.     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.


 


SECTION 12.     MISCELLANEOUS.


 


(A)   THE PARTIES HERETO SHALL, AT ANY TIME FROM TIME TO TIME FOLLOWING THE
EXECUTION OF THIS AGREEMENT, EXECUTE AND DELIVER ALL SUCH FURTHER INSTRUMENTS
AND TAKE ALL SUCH FURTHER ACTION AS MAY BE REASONABLY NECESSARY OR APPROPRIATE
IN ORDER TO CARRY OUT THE PROVISIONS OF THIS AGREEMENT.


 


(B)   THE CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT CONSTITUTES A
CREDIT DOCUMENT AND THAT THE FAILURE OF ANY OF THE CREDIT PARTIES TO COMPLY WITH
THE PROVISIONS OF THIS AGREEMENT SHALL CONSTITUTE AN EVENT OF DEFAULT.


 


SECTION 13.     HEADINGS.  SECTION HEADINGS IN THIS AGREEMENT ARE INCLUDED FOR
CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO
BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 

[The remainder of this page left blank intentionally]

 

4

--------------------------------------------------------------------------------


 

[Signature Pages Omitted]

 

--------------------------------------------------------------------------------
